                  Case 12-10289-KJC      Doc 259      Filed 03/22/19    Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 7

EVERGREEN ENERGY, INC. et al.,                   Case No. 12-10289 (KJC)
                                                 Substantively Consolidated
                  Debtors.


                                       STATUS REPORT

         Charles A. Stanziale, Jr., in his capacity as Chapter 7 Trustee of Evergreen Energy, Inc.,

et al. (the “Trustee”) submits the following status report:

         The Trustee has concluded all litigation. The Chapter 7 Trustee has commenced a review

of all claims filed against the substantively consolidated debtors and anticipates the filing of

certain claim objections. Upon completion of the claims review, the case will be ready to close.

Dated: March 22, 2019                                         McCARTER & ENGLISH, LLP
       Wilmington, Delaware
                                                              /s/ Kate R. Buck
                                                              Kate R. Buck (DE# 5140)
                                                              405 N. King Street, 8th Floor
                                                              Wilmington, DE 19801
                                                              Tel: (302) 984-6300
                                                              Fax: (302) 984-6399
                                                              kbuck@mccarter.com

                                                              -and-

                                                              Jeffrey T. Testa
                                                              Four Gateway Center
                                                              100 Mulberry Street
                                                              Newark, NJ 07102
                                                              Tel: (973) 622-4444
                                                              Fax: (973) 624-7070

                                                              Counsel to the Chapter 7 Trustee




ME1 29935063v.1
